DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 03/17/2021.  Claims 1-9 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 10,152,053 B1).

Claim 1, Smith teaches:
A traffic control apparatus (Smith, Fig. 2: 202, A fleet management system 202 is a traffic control apparatus.) comprising: 
 configured to be able to communicate with car-mounted devices mounted in a plurality of vehicles (Smith, Fig. 1: 106, Col. 5, Lines 39-57, Communications module 106 allows each autonomous vehicle 100 to communicate with other autonomous vehicles, a fleet management system, manually driven vehicles, mobile devices, and other electronic devices.) controlled to be automatically driven (Smith, Col. 4, Lines 54-56, The vehicles 100 are autonomous vehicles.); and 
wherein the traffic control apparatus is configured to: 
prepare scheduled driving routes of the plurality of vehicles based on current positions and destinations of the plurality of vehicles received by the traffic control apparatus or to receive scheduled driving routes of the plurality of vehicles through the communicating part (Smith, Col. 6, Lines 52-66, The fleet management system may determine the route of an autonomous vehicle 100 to pick up a passenger, and may also calculate the route of the autonomous vehicle 100 from the pick-up location to the destination location.); 
judge that, among the plurality of vehicles, there are two or more close vehicles when a first close vehicle traveling a first scheduled driving route and a second close vehicle traveling a second scheduled driving route will overlap on a roadway or at a point of interest at the same time (Smith, Col. 7, Lines 29-65, The term “close vehicles” is interpreted in light of the Applicant’s specification to indicate vehicles that are in physical proximity of each other, i.e. having overlapping driving routes.  Based on passenger and route data, one or more of a plurality of autonomous vehicles 100 that may service the passenger or passengers is selected.  Each vehicle 100 may be a vehicle that already has one or more passengers and/or may be a vehicle that is selected to pick up a future passenger, representative of each vehicle’s respective scheduled driving route, i.e. a first and second scheduled driving route.  One disclosed scenario is the selection of a first autonomous vehicle 100 to pick up a future passenger, cancelling the first autonomous vehicle 100 based on characteristics of the existing passengers or the future passenger, and selecting a second autonomous vehicle 100 to pick up the ); and, 
when it is judged that there are two or more close vehicles, determine the driving/stopping priorities of the two or more close vehicles on the roadway or at the point of interest based on information relating to passengers picked up by the respective two or more close vehicles (Smith, Col. 8, Lines 11-23 and 46-67, One example of information relating to passengers picked up by the respective close vehicles includes utilizing an interior camera system 114 to determine if the passenger(s) inside a first autonomous vehicle 100 includes passengers that would make subsequent passenger uncomfortable.  If a determination is made that the existing passengers in a first autonomous vehicle 100 would create an uncomfortable situation, the system would choose a different autonomous vehicle 100, i.e. another close vehicle, to stop and pick up the subsequent passenger and allow the first autonomous vehicle 100 to continue along its route and not pick up the subsequent passenger (see also Smith, Col. 11, Lines 43-53).  It is noted that the phrase “driving/stopping priorities” is interpreted as the priority of the autonomous vehicle 100 to drive or stop based on information about the picked up passengers.).
Smith does not explicitly teach:
A communicating part and a control part.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the fleet management system 202 of Smith to have a portion for communicating, and a portion for controlling, i.e. a communicating part and a control part.  As per the communicating part, the fleet 

Claim 2, Smith further teaches:
The control part is further configured to send driving instructions to the car-mounted devices of the respective two or more close vehicles through the communicating part so that the higher the driving/stopping priority of a vehicle among the two or more close vehicles (Smith, Col. 8, Lines 54-67, The autonomous vehicle 100 is routed to pick up a subsequent passenger or not based on a determination of compatibility, which defines the autonomous vehicle’s priority.), the greater the priority by which it is driven through the roadway or point of interest or the greater the priority by which it is made to stop on the roadway or at the point of interest (Smith, Col. 8, Lines 46-67, If the autonomous vehicle 100 is to pick up the subsequent passenger, it has the higher priority to stop.  If the autonomous vehicle 100 is not to pick up the subsequent passenger, is has the higher priority to continue.).

Claim 3, Smith further teaches:
The information relating to the passengers picked up by the respective two or more close vehicles is the numbers of passengers picked up by the respective two or more close vehicles (Smith, Col. 8, Lines 54-67, An example situation includes a plurality of male passengers in an autonomous vehicle 100.), and 
the control part is further configured so that the greater the number of passengers of a vehicle among the two or more close vehicles, the higher the driving/stopping priority is made (Smith, Col. 8, Lines 54-67, In the example situation, the greater the number of passengers, e.g. two males, the higher the driving priority is made based on the characteristics of the two male passengers and the characteristics of the subsequent passenger.).

Claim 5, Smith further teaches:
The information relating to the passengers picked up by the respective two or more close vehicles is information relating to the destinations of the passengers picked up by the respective two or more close vehicles (Smith, Col. 9, Lines 14-19, The request for a ride from a passenger includes the drop off location.), and 
the control part is further configured so that the driving/stopping priority of a vehicle with a destination of a preset specific facility among the two or more close vehicles is made higher (Smith, Col. 7, Lines 24-33, The autonomous vehicle 100 may already have a passenger with a given drop-off location, but the system is capable of determining whether another passenger may be picked up along the route to the initial drop-off location.  If the system determines that the autonomous vehicle 100 should pick up the other passenger, then the priority to stop is made higher, otherwise the priority to drive is made higher.  The drop off location is thus a preset specific facility.).

Claim 7, Smith teaches:
A traffic control system (Smith, Fig. 2) comprising: 
car-mounted devices mounted in a plurality of vehicles (Smith, Fig. 1: 106, Col. 5, Lines 39-57, Communications module 106 allows each autonomous vehicle 100 to communicate with other autonomous vehicles, a fleet management system, manually driven vehicles, mobile devices, and other electronic devices.) which are controlled to be automatically driven (Smith, Col. 4, Lines 54-56, The vehicles 100 are autonomous vehicles.); and 
a server connected to be able to communicate with the car-mounted devices (Smith, Col. 6, Lines 52-61, The fleet management system communicates with the autonomous vehicle 100 via the communications module 106 (see Smith, Col. 5, Lines 39-57).  The fleet management system is implemented by one or more servers (see Smith, Col. 3, Lines 44-45).) through a network (Smith, Fig. 2: 208), wherein 
the car-mounted devices are configured to send current positions and destinations of the plurality of vehicles to the server or send scheduled driving routes of the plurality of vehicles prepared based on the current positions and destinations of the plurality of vehicles to the server (Smith, Col. 5, Lines 39-49, The autonomous vehicle 100 can send data related to its speed, heading, and/or expected route to other vehicles and systems.), and 
the server is configured to: 
prepare scheduled driving routes of the plurality of vehicles based on the current positions and destinations of the plurality of vehicles received through the car-mounted devices or to receive the scheduled driving routes through the car-mounted devices (Smith, Col. 6, Lines 52-66, The fleet management system may determine the route of an autonomous vehicle 100 to pick up a passenger, ); 
judge that, among the plurality of vehicles, there are two or more close vehicles when a first close vehicle traveling a first scheduled driving route and a second close vehicle traveling a second scheduled driving route will overlap on a roadway or at a point of interest at the same time (Smith, Col. 7, Lines 29-65, The term “close vehicles” is interpreted in light of the Applicant’s specification to indicate vehicles that are in physical proximity of each other, i.e. having overlapping driving routes.  Based on passenger and route data, one or more of a plurality of autonomous vehicles 100 that may service the passenger or passengers is selected.  Each vehicle 100 may be a vehicle that already has one or more passengers and/or may be a vehicle that is selected to pick up a future passenger, representative of each vehicle’s respective scheduled driving route, i.e. a first and second scheduled driving route.  One disclosed scenario is the selection of a first autonomous vehicle 100 to pick up a future passenger, cancelling the first autonomous vehicle 100 based on characteristics of the existing passengers or the future passenger, and selecting a second autonomous vehicle 100 to pick up the future passenger.  The first and second vehicles 100 represent vehicles 100 having overlapping driving routes at the same time, because both vehicles 100 are in the area to service the future passenger.  It is further noted that in the example disclosed in Smith, the fleet management system is capable of adjusting a route of the first autonomous vehicle and command a different autonomous vehicle to pick up a particular passenger, which represents a first and second close vehicle having overlapping routes on a roadway based on both vehicles being capable of servicing the future passenger.); and, 
when it is judged that there are two or more close vehicles, determine the driving/stopping priorities of the respective two or more close vehicles on the roadway or at the point of interest based on information relating to passengers picked up by the respective two or more close vehicles (Smith, Col. 8, Lines 11-23 and 46-67, One example of information relating to passengers picked up by the ).
Smith does not explicitly teach:
The car-mounted devices are configured to send current positions and destinations of the plurality of vehicles to the server.
However, the Smith reference teaches that the communications module 106 may be used to interface the autonomous vehicle 100 with the fleet management system (see Smith, Col. 5, Lines 39-44).  Thus, it would have been obvious to one of ordinary skill in the art for the fleet management system to be included as one of the “other vehicles and systems” to which the data related to its speed, heading, and/or expected route is transmitted from the autonomous vehicle 100 (see Smith, Col. 5, Lines 44-49).  It is also noted that computer system 400 may be implemented in fleet management system 202 (see Smith, Col. 15, Lines 33-36).

Claim 8, Smith teaches:
A traffic control method (Smith, Fig. 2) comprising: 
preparing scheduled driving routes of a plurality of vehicles (Smith, Col. 6, Lines 52-66, The fleet management system may determine the route of an autonomous vehicle 100 to pick up a ) controlled to be automatically driven (Smith, Col. 4, Lines 54-56, The vehicles 100 are autonomous vehicles.) based on current positions and destinations of the plurality of vehicles received by a traffic control apparatus (Smith, Col. 5, Lines 39-49) configured to be able to communicate with car-mounted devices mounted in the plurality of vehicles or receiving scheduled driving routes of the plurality of vehicles through the communicating part (Smith, Fig. 1: 106, Col. 5, Lines 39-57, Communications module 106 allows each autonomous vehicle 100 to communicate with other autonomous vehicles, a fleet management system, manually driven vehicles, mobile devices, and other electronic devices.); 
judging that, among the plurality of vehicles, there are two or more close vehicles when a first close vehicle traveling a first scheduled driving route and a second close vehicle traveling a second scheduled driving route will overlap on a roadway or at a point of interest at the same time (Smith, Col. 7, Lines 29-65, The term “close vehicles” is interpreted in light of the Applicant’s specification to indicate vehicles that are in physical proximity of each other, i.e. having overlapping driving routes.  Based on passenger and route data, one or more of a plurality of autonomous vehicles 100 that may service the passenger or passengers is selected.  Each vehicle 100 may be a vehicle that already has one or more passengers and/or may be a vehicle that is selected to pick up a future passenger, representative of each vehicle’s respective scheduled driving route, i.e. a first and second scheduled driving route.  One disclosed scenario is the selection of a first autonomous vehicle 100 to pick up a future passenger, cancelling the first autonomous vehicle 100 based on characteristics of the existing passengers or the future passenger, and selecting a second autonomous vehicle 100 to pick up the future passenger.  The first and second vehicles 100 represent vehicles 100 having overlapping driving routes at the same time, because both vehicles 100 are in the area to service the future passenger.  It is further noted that in the example disclosed in Smith, the fleet management system is capable of ); and, 
when it is judged that there are two or more close vehicles, determining the driving/stopping priorities of the two or more close vehicles on the roadway or at the point of interest based on information relating to passengers picked up by the respective two or more close vehicles (Smith, Col. 8, Lines 11-23 and 46-67, One example of information relating to passengers picked up by the respective close vehicles includes utilizing an interior camera system 114 to determine if the passenger(s) inside a first autonomous vehicle 100 includes passengers that would make subsequent passenger uncomfortable.  If a determination is made that the existing passengers in a first autonomous vehicle 100 would create an uncomfortable situation, the system would choose a different autonomous vehicle 100, i.e. another close vehicle, to stop and pick up the subsequent passenger and allow the first autonomous vehicle 100 to continue along its route and not pick up the subsequent passenger (see also Smith, Col. 11, Lines 43-53).  It is noted that the phrase “driving/stopping priorities” is interpreted as the priority of the autonomous vehicle 100 to drive or stop based on information about the picked up passengers.).
Smith does not explicitly teach:
A communicating part.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the fleet management system 202 of Smith to have a portion for communicating, i.e. a communicating part.  As per the communicating part, the fleet management system 202 is capable of receiving ride requests from mobile devices 204 (see Smith, Col. 9, Lines 14-19) via network 208 (see Smith, Fig. 2: 208).  Thus, it would have been obvious to one of ordinary skill in the art for the fleet management system 202 to have a communicating part in order to facilitate the reception of a ride request from the 

Claim 9, Smith teaches:
A non-transitory computer recording medium including a computer program (Smith, Col. 17, Lines 16-24) for traffic control use for making a computer: 
prepare scheduled driving routes of a plurality of vehicles controlled (Smith, Col. 6, Lines 52-66, The fleet management system may determine the route of an autonomous vehicle 100 to pick up a passenger, and may also calculate the route of the autonomous vehicle 100 from the pick-up location to the destination location.) to be automatically driven (Smith, Col. 4, Lines 54-56, The vehicles 100 are autonomous vehicles.) based on current positions and destinations of the plurality of vehicles received by a traffic control apparatus (Smith, Col. 5, Lines 39-49) configured to be able to communicate with car-mounted devices mounted in the plurality of vehicles or receive scheduled driving routes of the plurality of vehicles through the communicating part (Smith, Fig. 1: 106, Col. 5, Lines 39-57, Communications module 106 allows each autonomous vehicle 100 to communicate with other autonomous vehicles, a fleet management system, manually driven vehicles, mobile devices, and other electronic devices.); 
judge that, among the plurality of vehicles, there are two or more close vehicles when a first close vehicle traveling a first scheduled driving route and a second close vehicle traveling a second scheduled driving route will overlap on a roadway or at a point of interest at the same time (Smith, Col. 7, Lines 29-65, The term “close vehicles” is interpreted in light of the Applicant’s specification to indicate vehicles that are in physical proximity of each other, i.e. having overlapping driving routes.  Based on passenger and route data, one or more of a plurality of autonomous vehicles 100 that may service the passenger or passengers is selected.  Each vehicle 100 may be a vehicle that already has one ); and, 
when it is judged that there are two or more close vehicles, determine the driving/stopping priorities of the two or more close vehicles on the roadway or at the point of interest based on information relating to passengers picked up by the respective two or more close vehicles (Smith, Col. 8, Lines 11-23 and 46-67, One example of information relating to passengers picked up by the respective close vehicles includes utilizing an interior camera system 114 to determine if the passenger(s) inside a first autonomous vehicle 100 includes passengers that would make subsequent passenger uncomfortable.  If a determination is made that the existing passengers in a first autonomous vehicle 100 would create an uncomfortable situation, the system would choose a different autonomous vehicle 100, i.e. another close vehicle, to stop and pick up the subsequent passenger and allow the first autonomous vehicle 100 to continue along its route and not pick up the subsequent passenger (see also Smith, Col. 11, Lines 43-53).  It is noted that the phrase “driving/stopping priorities” is interpreted as the priority of the autonomous vehicle 100 to drive or stop based on information about the picked up passengers.).

A communicating part.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the fleet management system 202 of Smith to have a portion for communicating, i.e. a communicating part.  As per the communicating part, the fleet management system 202 is capable of receiving ride requests from mobile devices 204 (see Smith, Col. 9, Lines 14-19) via network 208 (see Smith, Fig. 2: 208).  Thus, it would have been obvious to one of ordinary skill in the art for the fleet management system 202 to have a communicating part in order to facilitate the reception of a ride request from the mobile devices 204.  It is also noted that computer system 400 may be implemented in fleet management system 202 (see Smith, Col. 15, Lines 33-36).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 10,152,053 B1) in view of Buttolo et al. (U.S. 2020/0058092 A1).

Claim 4, Smith does not specifically teach:
The information relating to the passengers picked up by the respective two or more close vehicles is information on billing of an additional service charge besides a car dispatch service charge paid by the passengers picked up by the respective two or more close vehicles, and 
the control part is further configured so that the greater the amount of the billing of an additional service charge besides the car dispatch service charge paid by the passengers, the higher the driving/stopping priority is made.
Buttolo teaches:
The information relating to the passengers picked up by the respective close vehicles is information on billing of an additional service charge besides a car dispatch service charge paid by the passengers picked up by the respective close vehicles (Buttolo, Paragraph [0033], A subscription and/or a paid fee are both examples of a service charge.), and 
the control part is further configured so that the greater the amount of the billing of an additional service charge besides the car dispatch service charge paid by the passengers, the higher the driving/stopping priority is made (Buttolo, Paragraph [0033], The payer of the fee and/or subscription effectively gives the payer a higher priority for the payer to be picked up.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Smith by integrating the teaching of a paid fee and/or subscription, as taught by Buttolo.
The motivation would be to give a user the ability to secure transportation sooner by moving to the front of a queue (see Buttolo, Paragraph [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 10,152,053 B1) in view of Cantor (U.S. 2018/0214343 A1).

Claim 6, Smith does not specifically teach:
The specific facility is a hospital or the police.
Cantor teaches:
The specific facility is a hospital or the police (Cantor, Paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Smith by integrating the teaching of providing priority service to a hospital destination as taught by Cantor.
The motivation would be to allow for a user to be provided with hospital care in response to an emergency situation (see Cantor, Paragraph [0055]).

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments regarding the amended independent claims 1 and 7-9, the Examiner respectfully disagrees.  In accordance with the interview conducted on 2/18/2021, it appears that the claim amendments intended to specifically claim two or more vehicles traveling on respective navigation routes, wherein during traversal of the navigation route, the system is able to determine if both vehicles would arrive at the exact point of the road and/or exact point of interest at the same time.  Additionally, it appears that the intended meaning of the road and/or point of interest may be an area in which only one vehicle may traverse the road or arrive at the point of interest unimpeded by the other vehicle’s arrival, e.g. a single lane road or a single vehicle entrance to a point of interest wherein without any system intervention, the two vehicles would potentially collide with each other, and therefore one vehicle would yield to another vehicle having higher priority, based on information relating to passengers picked up by the respective vehicles.  The claims, however, do not explicitly or inherently teach this aspect of the Applicant’s invention, and therefore do not overcome the rejection, as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/               Primary Examiner, Art Unit 2683